                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


 CESAR BARAY,

               Plaintiff,

        vs.                                        CIV. NO. 19-0343 KBM

 ANDREW SAUL,
 Commissioner of Social
 Security,

               Defendant.

                                  ORDER OF REMAND

      Defendant, the Commissioner of Social Security (“Commissioner”), by and

through his counsel, has filed an unopposed motion with this Court, pursuant to

sentence four of 42 U.S.C. § 405(g), to enter a judgment with an order of reversal with

remand of the case for further administrative proceedings. Doc. 24. After reviewing

Plaintiff’s case, the Commissioner submits that remand is warranted. Id. Plaintiff does

not oppose the requested relief. Id.

      To remand under sentence four of 42 U.S.C. § 405(g), however, the Court must

review the record and determine whether remand is in fact warranted. Nguyen v.

Shalala, 43 F.3d 1400, 1403 (10th Cir. 1994). If so, reversal is appropriate. Id.

      Having reviewed the record in light of the issues Plaintiff raised in his Motion to

Remand (Doc. 20), the Court finds remand is indeed warranted, as the Appeals Council

erred in determining that additional medical evidence submitted by Plaintiff did not

constitute chronologically pertinent evidence. Therefore, pursuant to the power of this
Court to enter a judgment reversing the Commissioner’s decision with remand under

sentence four of 42 U.S.C. § 405(g), this Court hereby reverses the Commissioner’s

decision and remands this matter to the Commissioner. See Shalala v. Schaefer, 509

U.S. 292 (1993). Upon remand, the agency will reconsider Plaintiff’s claim.

      Dated this 24th day of March, 2020.




                                         HONORABLE KAREN B. MOLZEN
                                         UNITED STATES MAGISTRATE JUDGE
                                         Proceeding by Consent




                                            2
